Judgment of the Supreme Court, Queens County, dated June 6, 1967, modified, on the law and the facts, by adding thereto a decretal paragraph adjudging that plaintiff and defendant Lester Bernstein are lawful husband and wife and by increasing the award of counsel fees therein from $200 to $1,500. As so modified, judgment affirmed, with costs to appellant. Plaintiff is entitled to have the judgment provide for a declaration that she is the lawful wife of defendant; and an increase in counsel fees is warranted (Connors v. Connors, 33 Mise 2d 343). The counsel fee, as increased, embraces services rendered in the court below and on this appeal. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.